Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11227639. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 11227639 anticipate the claimed elements of the instant application 17568649.
.

Current Application # 17568649
US Pat # 11227639
For example:
Claim 2: 
A memory device comprising: a first integrated circuit (IC) memory die including first memory core circuitry, first interface circuitry, a second IC memory die stacked with the first IC memory die, the second IC memory die including second memory core circuitry, second interface circuitry coupled to the second memory core circuitry and the first memory core circuitry, the second interface circuitry formed to match the first interface circuitry; and wherein the second interface circuitry of the second die is configured to transfer signals between the first memory core circuitry and a memory controller.

 
For example:
Claim 1: 
 A memory device comprising: a first integrated circuit (IC) memory chip including first memory core circuitry, a first interface circuit decoupled from the first memory core circuitry, and a first multiplexer circuit to serialize/deserialize first data between multiple core data paths of the first memory core circuitry and a through-silicon-via (TSV); a second IC memory chip vertically stacked with the first IC memory chip, the second IC memory chip including second memory core circuitry, a second interface circuit coupled to the second memory core circuitry for transferring data with a memory controller, the second interface circuit coupled to the TSV for transferring the first data between the multiple core data paths of the first memory core circuitry and the memory controller.



Even though the claims at issue are not identical, they are not patentably distinct from each other. For example, the above limitation “transfer signals” in current application 17568649 and the limitation “transferring the first data” in US Pat # 11227639 are not identical but overall scope of the claims are identical and not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 9-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub # 2010/0020583).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 2, Kang et al. teach a memory device (see Fig. 1-7 and paragraph 0045-0051) comprising: a first integrated circuit (IC) memory die including first memory core circuitry (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, slave dies), first interface circuitry, a second IC memory die stacked with the first IC memory die, the second IC memory die including second memory core circuitry, second interface circuitry coupled to the second memory core circuitry (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, master die is second IC) and the first memory core circuitry, the second interface circuitry formed to match the first interface circuitry (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099); and 
Even though Kang et al. teach second die (master die), core circuitry and controller but silent exclusively about wherein the second interface circuitry of the second die is configured to transfer signals between the first memory core circuitry and a memory controller. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Kang et al. where master die / chip is transferring signal through interface bus to controller and slave die in order to communicate and control the slave die and to have increased capacity of memory module including efficient wiring (see paragraph 0043).

Regarding claim 3, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Kang et al. further teach wherein: the first IC memory die is formed with a first number of metal layers; and 
 the second IC memory die is formed with a second number of metal layers
that is higher than the first number of metal layers (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099).
Regarding claim 4, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 3 on which this claim depends.
Kang et al. further teach wherein: the second interface circuitry electrically couples to the second memory core circuitry via a first conductive path having a first portion that is formed in the first memory core circuitry is electrically decoupled from the first interface circuitry (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099).  

Regarding claim 5, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Kang et al. further teach wherein the one of the second number of metal layers comprises: a redistribution layer formed during a packaging process (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099).  

Regarding claim 6, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 5 on which this claim depends.
Kang et al. further teach wherein the first conductive path includes a second portion that is formed in at least one through-silicon-via (TSV) (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099).  

Regarding claim 7, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 6 on which this claim depends.
Kang et al. further teach wherein: the first conductive path electrically connects the second memory core circuitry to the second interface circuitry via the one of the second number of metal layers and the at least one TSV (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099).  

Regarding independent claim 9, Kang et al. teach a memory module (see Fig. 1-7 and paragraph 0045-0051) comprising: a substrate; multiple memory devices mounted to the substrate (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099), each memory device comprising a first integrated circuit (IC) memory die including first memory core circuitry, first interface circuitry, a second IC memory die stacked with the first IC memory die (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099), the second IC memory die including second memory core circuitry, second interface circuitry coupled to the second memory core circuitry and the first memory core circuitry, the second interface circuitry formed to match the first interface circuitry (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099); and 

Even though Kang et al. teach second die (master die), core circuitry and controller but silent exclusively about wherein the second interface circuitry of the second die is configured to transfer signals between the first memory core circuitry and a memory controller.  
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Kang et al. where master die / chip is transferring signal through interface bus to controller and slave die in order to communicate and control the slave die and to have increased capacity of memory module including efficient wiring (see paragraph 0043).


Regarding claim 10, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Kang et al. further teach wherein: the first IC memory die is formed with a first number of metal layers; and the second IC memory die is formed with a second number of metal layers that is higher than the first number of metal layers (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099).


Regarding claim 11, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Kang et al. further teach wherein: the second interface circuitry electrically couples to the second memory core circuitry via a first conductive path having a first portion that is formed in the first memory core circuitry is electrically decoupled from the first interface circuitry (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099).  

Regarding claim 12, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Kang et al. further teach wherein the one of the second number of metal layers comprises: a redistribution layer formed during a packaging process (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099).  

Regarding claim 13, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 12 on which this claim depends.
Kang et al. further teach wherein the first conductive path includes a second portion that is formed in at least one through-silicon-via (TSV) (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099).  

Regarding claim 14, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 13 on which this claim depends.
Kang et al. further teach wherein: the first conductive path electrically connects the second memory core circuitry to the second interface circuitry via the one of the second number of metal layers and the at least one TSV (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099).  

Regarding independent claim 16, Kang et al. teach a memory (see Fig. 1-7 and paragraph 0045-0051) comprising: at least one memory module including a substrate (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099); multiple memory devices mounted to the substrate, each memory device comprising a first integrated circuit (IC) memory die including first memory core circuitry, first interface circuitry, a second IC memory die stacked with the first IC memory die (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099), the second IC memory die including second memory core circuitry, second interface circuitry coupled to the second memory core circuitry and the first memory core circuitry, the second interface circuitry formed to match the first interface circuitry (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099); and 

Even though Kang et al. teach second die (master die), core circuitry and controller but silent exclusively about wherein the second interface circuitry of the second die is configured to transfer signals between the first memory core circuitry and a memory controller.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Kang et al. where master die / chip is transferring signal through interface bus to controller and slave die in order to communicate and control the slave die and to have increased capacity of memory module including efficient wiring (see paragraph 0043).


Regarding claim 17, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Kang et al. further teach wherein for each of the memory devices: the first IC memory die is formed with a first number of metal layers; and the second IC memory die is formed with a second number of metal layers that is higher than the first number of metal layers (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099).


Regarding claim 18, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 17 on which this claim depends.
Kang et al. further teach wherein: the second interface circuitry electrically couples to the second memory core circuitry via a first conductive path having a first portion that is formed in the first memory core circuitry is electrically decoupled from the first interface circuitry (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099).  

Regarding claim 19, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 18 on which this claim depends.
Kang et al. further teach wherein the one of the second number of metal layers comprises: a redistribution layer formed during a packaging process (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099).  

Regarding claim 20, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 18 on which this claim depends.
Kang et al. further teach wherein the first conductive path includes a second portion that is formed in at least one through-silicon-via (TSV) (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099).  

Regarding claim 21, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 20 on which this claim depends.
Kang et al. further teach wherein: the first conductive path electrically connects the second memory core circuitry to the second interface circuitry via the one of the second number of metal layers and the at least one TSV (Fig. 2-3, 7 and paragraph 0017, 0040, 0081-0088, 0099).

Claims 8, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al. (US Pub # 2010/0020583) in view of Matsui et al. (US Pub # 2004/0257847). 

Regarding claim 8, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends. 
Kang et al. are silent about wherein: the first and second IC memory die comprise dynamic random access memory (DRAM) IC die. 
Matsui et al. teach wherein: the first and second IC memory die comprise dynamic random access memory (DRAM) IC die (see Fig. 1-8 and paragraph 0050, 0057, 100, 0131-0132)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Matsui et al. to the teaching of Kang et al. where each stacked chip of Kang et al. can be DRAM chip as taught by Mitsui et al. in order to have high-rate operation with reduced current consumption (see Mat sui et al., paragraph 0042).
Further reason to combine the teachings of Matsui et al. and Kang et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards stacked memory memory chip.

Regarding claim 15, Kang et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends. 
Kang et al. are silent about wherein: the first and second IC memory die comprise dynamic random access memory (DRAM) IC die. 
Matsui et al. teach wherein: the first and second IC memory die comprise dynamic random access memory (DRAM) IC die.(see Fig. 1-8 and paragraph 0050, 0057, 100, 0131-0132)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Matsui et al. to the teaching of Kang et al. where each stacked chip of Kang et al. can be DRAM chip as taught by Mitsui et al. in order to have high-rate operation with reduced current consumption (see Mat sui et al., paragraph 0042).
Further reason to combine the teachings of Matsui et al. and Kang et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards stacked memory memory chip.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824